internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi plr-165157-02 date date legend company management company dear this letter responds to a letter dated date and subsequent correspondence requesting on behalf of company a ruling that an undivided fractional interest in rental real_property is not an interest in a business_entity under sec_301 a of the procedure and administration regulations for purposes of qualification of the undivided fractional interest as eligible replacement_property under sec_1031 of the internal_revenue_code facts according to the information submitted company intends to acquire a fee interest in commercial real_property property with its own cash there will be no liens on the property company will lease the property to a single corporate tenant lessee rent under the lease will be at fair_market_value and will not depend on the income or profits derived by any person from the leased property the lease will be a triple net_lease under which the lessee is responsible for all costs and expenses related to the property including real_estate_taxes maintenance insurance and repairs lease after acquiring and leasing the property company will create and sell undivided fractional interests in the property at fair_market_value to no more than persons including itself if it retains an interest co-owners some or all of whom intend to acquire such interests as replacement_property under sec_1031 company will continue to hold an interest in the property until all fractional interests are sold which may take up to months or longer to complete neither company nor any person related to plr -165157-02 company will finance any portion of the purchase_price of a purchaser’s fractional interest each co-owner will hold legal_title to the property as a tenant in common under local law the co-owners will not hold themselves out as partners to third parties conduct business under a common name or file a partnership income_tax return company represents that the only activities of the co-owners or any person related to the co- owners with respect to the property will be activities that would not prevent an amount received by an organization described in sec_511 from qualifying as rent under sec_512 and the regulations thereunder each co-owner will enter into a co-tenancy ownership agreement co-tenancy agreement which will govern the relationship among the co-owners the co-tenancy agreement will provide that any sale of the entire property any lease or re-lease of a portion or all of the property any negotiation or renegotiation of any indebtedness secured_by any blanket lien and the appointment of any manager must be approved by unanimous vote of the co-owners for all other actions only the approval by holders of more than percent on the undivided fractional interests is required income and expenses are allocated among the co-owners in proportion to their individual ownership interests in the property a co-owner may at any time sell finance or otherwise create a lien upon the co-owner’s own interest subject_to terms of the co-tenancy agreement provided it does not create a lien on anyone else’s interest any co-owner is free to sell assign or transfer all or a part of its interest in the property subject_to the terms of the co-tenancy agreement finally there is no waiver of partition rights among the co-owners each co-owner may but will not be required to enter into a management agreement management agreement with management company manager to provide accounting insurance monitoring and lease monitoring activities for the co- owners management company is an entity that is part of a controlled_group_of_corporations within the meaning of sec_1563 with company the management agreement provides that each co-owner who enters into the agreement retains the manager to act as the manager and oversee all administrative operational and management matters of the property which include the management of the lease the obtaining of various consents when required monitoring and enforcing the terms of the lease re-leasing the property maintenance of the property receiving and monitoring the rental revenue and paying certain expenses distributing the rental proceeds after the payment of expenses sending notices of default and otherwise overseeing collection efforts as required monitoring the payment of taxes by the lessee and inspecting the underlying premises the management agreement also provides that each co-owner agrees to be obligated for a proportionate share of all cost’s associated with the property distributions of each co-owner’s share of net revenue will be made quarterly any co- plr -165157-02 owner may terminate the management agreement provisions concerning accounting and distributions at any time and seek to collect its share directly from the tenant if the property operates at a loss or if capital improvements repairs or replacements are required the co-owners shall upon request make necessary payments in proportion to their individual ownership interests in the property in addition the management agreement provides that not less than annually the manager will provide each co-owner with an annual written notice of the renewal of the agreement the notice shall provide each co-owner with the opportunity to exercise the co-owner’s right to terminate the agreement which can be done at any time under the agreement with just days notice otherwise the management agreement will continue in force until the sale of the entire fee interest in the premises by each co- owner any advance made by the manager on behalf of any co-owner are on a recourse basis and must be repaid within a 30-day period following the advance each co-owner is obligated to pay a fee set a fair_market_value for the services provided the fee is payable irrespective of whether rents are actually collected the manager is authorized to offset the costs of operating the property against any revenues derived from the property before distributing each co-owner’s proportionate share of net_income finally the books_and_records relating to the property will be maintained at the principal office of the manager law analysis sec_301_7701-1 provides that whether an entity is an entity separate from its owners for federal tax purposes is a matter of federal_law and does not depend on whether the entity is recognized as an entity under local law sec_301 a provides that a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom but the mere co- ownership of property that is maintained kept in repair and rented and leased does not constitute a separate_entity for federal tax purposes sec_301_7701-2 provides that a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership sec_761 provides that the term ‘partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and that is not a corporation or a_trust or estate plr -165157-02 sec_1_761-1 of the income_tax regulations provides that the term partnership means a partnership as determined under sec_301_7701-1 sec_301_7701-2 and sec_301_7701-3 in revrul_75_374 1975_2_cb_261 the service concludes that a two-person co-ownership of an apartment building that was rented to tenants did not constitute a partnership for federal tax purposes in the ruling the co-owners employed an agent to manage the apartments on their behalf the agent collected rents paid property taxes insurance premiums repair and maintenance_expenses and provided the tenants with customary services such as heat air conditioning trash removal unattended parking and maintenance of public areas the ruling concludes that the agent’s activities in providing customary services to the tenants although imputed to the co-owners were not sufficiently extensive to cause the co-ownership to be characterized as a partnership in addition in revrul_79_77 1979_1_cb_448 the service concluded that the transfer of a commercial office building subject_to a net_lease to a_trust having three individuals as beneficiaries was a_trust for federal tax purposes and not a business_entity where a sponsor packages co-ownership interests for sale by acquiring property negotiating a master lease on the property and arranging for financing the courts have looked at the relationships not only among co-owners but also between the sponsor or persons related to the sponsor and the co-owners in determining whether the co-ownership gives rise to a partnership for example in 12_f3d_166 9th cir seventy-eight investors purchased co- ownership interests in computer equipment that was subject_to a 7-year net_lease as part of the purchase the co-owners authorized the manager to arrange financing and refinancing purchase and lease the equipment collect rents and apply those rents to the notes used to finance the equipment prepare statements and advance funds to participants on an interest-free basis to meet cash_flow the agreement allowed the co- owners to decide by majority vote whether to sell or lease the equipment at the end of the lease absent a majority vote the manager could make that decision in addition the manager was entitled to a remarketing fee of percent of the equipment’s selling_price or lease rental whether or not a co-owner terminated the agreement ot the manager performed any remarketing a co-owner could assign an interest in the co- ownership only after fulfilling numerous conditions and obtaining the manager’s consent the court held that the co-ownership arrangement constituted a partnership for federal tax purposes among the factors that influenced the court’s decision were the limitations on the co-owners’ ability to sell lease or encumber either the co-ownership interest or the underlying property and the manager’s effective participation in both profits through the remarketing fee and losses through the advances bergford f 3d plr -165157-02 in revproc_2002_22 2002_14_irb_733 the service provided certain conditions under which it would consider a request for a ruling that an undivided fractional interest in rental real_property is not an interest in a business_entity for federal tax purposes the conditions relate to tenancy_in_common ownership of the property number of co-owners no treatment of the co-ownership as an entity co-ownership agreements voting by co-owners restrictions on alienation sharing of proceeds and liabilities upon sale of the property proportionate sharing of profits and losses proportionate sharing of debt options no business activities by the co-owners management and brokerage agreements leasing agreements loan agreements and payments to sponsors in addition the revenue_procedure sets forth a list of documents supplementary materials and general information required for a ruling company’s co-ownership arrangement satisfies all of the conditions set forth in revproc_2002_22 specifically regarding voting dollar_figure of revproc_2002_22 provides in part that the co-owners must retain the right to approve the hiring of any manager the sale_or_other_disposition of the property any leases of a portion or all of the property or the creation or modification of a blanket lien any sale lease or re- lease of a portion or all of the property any negotiation or renegotiation of indebtedness secured_by a blanket lien the hiring of any manager or the negotiation of any management_contract or any extension or renewal of such contract must be by unanimous approval of the co-owners relating to hiring a manager dollar_figure of revproc_2002_22 provides in part that the co-owners may enter into management or brokerage agreements which must be renewable no less frequently than annually with an agent who may be the sponsor or a co-owner or any person related to the sponsor or a co-owner but who may not be a lessee company’s co-tenancy agreement provides that any sale lease or re-lease of a portion or all the property any negotiation or renegotiation of indebtedness secured_by a blanket lien and the hiring of a manager requires the unanimous approval of the co- owners all other actions on behalf of the co-ownership require the vote of those holding more than percent of the undivided interests in the property company’s management agreement which the co-owners may enter into requires the manager to send a notice of renewal to each co-owner annually at which time each co-owner could exercise its right to terminate the management agreement at any time with just days notice although not an affirmative consent the notice requirement in company’s management agreement containing the right of any co-owner to terminate the agreement at any time with just days notice satisfies the conditions in dollar_figure and dollar_figure of revproc_2002_22 regarding unanimous annual renewals of any management agreement specifically regarding business activities dollar_figure of revproc_2002_22 provides that the co-owners’ activities must be limited to those customarily performed in plr -165157-02 connection with the maintenance and repair of rental real_property customary activities see revrul_75_374 1975_2_cb_261 activities will be treated as customary activities for this purpose if the activities would not prevent an amount received by an organization described in sec_511 from qualifying as rent under sec_512 and the regulations thereunder in determining the co-owners’ activities all activities of the co-owners their agents and any persons related to the co-owners with respect to the property will be taken into account whether or not those activities are performed by the co-owners in their capacities as co-owners for example if the sponsor or a lessee is a co-owner then all of the activities of the sponsor or lessee or any person related to the sponsor or lessee with respect to the property will be taken into account in determining whether the co-owners’ activities are customary activities however activities of a co-owner or a related_person with respect to the property other than in the co-owner’s capacity as a co-owner will not be taken into account if the co- owner owns an undivided_interest in the property for less than months accordingly the activities of company and any person related to company with respect to the property must be taken into account in determining whether the co- owners’ activities are customary activities under dollar_figure of revproc_2002_22 after acquiring and leasing the property company will create and sell undivided fractional interests in the property at fair_market_value company will continue to own some undivided interests in the property until all are sold which may take months or longer to complete during this period the property will be leased to a lessee under a triple net_lease thereby limiting the activities by the co-owners in addition company represents that the only activities of the co-owners including company or any person related to the co-owners with respect to the property will be activities that would not prevent an amount received by an organization described in sec_511 from qualifying as rent under sec_512 and the regulations thereunder therefore company’s activities in the capacity as a co-owner during this period after acquiring and leasing the property will not violate the condition regarding no business activity under dollar_figure of revproc_2002_22 conclusion based on the facts submitted and representations made we conclude that an undivided fractional interest in the property will not constitute an interest in a business_entity under sec_301_7701-2 for purposes of qualification of the undivided fractional interest as eligible replacement_property under sec_1031 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion concerning whether an undivided fractional interest in the property otherwise qualifies as eligible replacement_property under sec_1031 for federal tax purposes plr -165157-02 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to company’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours jeanne sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
